Citation Nr: 1019722	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from July 1951 to 
July 1971.  The Veteran died in October 2008.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for the Veteran's cause of death.

The Board notes that a statement of the case (SOC) dated in 
July 2009 included the issues of service connection for 
cirrhosis of the liver (claimed as liver disease) and post-
operative renal carcinoma, to include as due to exposure to 
herbicides or exposure to hepatitis C, and service connection 
for liver cancer, to include as due to exposure to hepatitis 
C, all for the purpose of accrued benefits.  The appellant 
submitted a timely substantive appeal as to all issues listed 
on the SOC, and she and her daughter testified about these 
issues in February 2010.  

Unfortunately, these issues are not properly before the Board 
for appellate review.  First, they were never considered by 
the RO in an original rating decision.  More importantly, a 
prerequisite for accrued benefits is that the Veteran has a 
"pending claim" for VA benefits on the date of death.  See 
38 C.F.R. § 3.1000(d)(5) (2009).  The Veteran's claims for 
service connection for cirrhosis of the liver, liver cancer, 
and renal carcinoma (claimed as kidney cancer) were received 
on July 17, 2008 with correspondence from the appellant.  The 
certificate of death showed that the Veteran died the day 
before, on July 16, 2008.  Therefore, these claims were not 
pending at the time of his death, and the Board may not 
consider them.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) are applicable to this 
matter.

The Board notes that the RO received a response to a request 
for private treatment records from L. M., M.D., in July 2009 
in which he indicated that he needed a copy of the death 
certificate or a letter of testament naming the appellant 
before he would release treatment records to VA.  
Unfortunately, it appears that the RO did not notify the 
appellant that Dr. L. M. required additional information.  
Therefore, the claim must be remanded to notify and assist 
the appellant with the records, particularly as they may be 
pertinent to the issue on appeal.  

In addition, although the RO notified the appellant in April 
2009 of the Veteran's three service-connected disabilities at 
the time of his death (hemorrhoids, left shoulder, and back 
disorders), explained that a variety of medications that may 
be prescribed for these disabilities may cause either chronic 
liver disease or cirrhosis, and requested all available 
medical treatment and prescription records showing treatment 
for hemorrhoids, left shoulder, and low back disabilities, 
the RO should request these records once more.  In 
particular, the RO should request the actual treatment 
records from D. S., M.D., and from L. M., M.D., because only 
brief statements and/or minimal records have been received 
from each of these private physicians.  The certificate of 
death listed the immediate cause as liver cancer due to or as 
a consequence of cirrhosis of the liver.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The AMC/RO should contact the appellant 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA that treated the Veteran for his 
service-connected hemorrhoids, left 
shoulder, and low back disabilities as 
well as liver cancer and cirrhosis of 
the liver.  Of particular interest are 
copies of the actual private treatment 
records (rather than summaries or 
statements) from D. S., M.D., dated 
from December 2006 to October 2008 and 
from L. M., M.D., dated from January 
2007 to October 2008.  In addition, the 
AMC/RO should notify the appellant that 
Dr. L. M. requires a copy of the 
certificate of death prior to releasing 
the Veteran's treatment records to VA.  
After the appellant has signed the 
appropriate releases, those records 
that have not already been obtained, 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant 
and her representative are to be 
notified of unsuccessful efforts in 
this regard to allow her the 
opportunity to obtain and submit those 
records for VA review.

2.	 After completion of the above and any 
additional development deemed 
necessary, the issue on appeal 
(entitlement to service connection for 
the cause of the Veteran's death) 
should be reviewed with consideration 
of all applicable laws and regulations.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



